Citation Nr: 0812245	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to April 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in March 2008.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current back disorder is 
related to his active duty service.  The veteran's March 1992 
enlistment examination did not note the presence of any 
disorder or condition involving the back.  The veteran's 
service medical records reveal that the veteran complained of 
lower back pain in May 1992 and in August and September 1993.  
In August 1993, the veteran reported that he had experienced 
back pain since a 1990 motor vehicle accident.  The veteran's 
separation examination, in April 1994, indicated a normal 
spine and did not note the presence of a back disorder or 
abnormality.  Also, the veteran reported in the accompanying 
report of medical history that he did not have a history or 
current complaints of recurrent back pain.  However, the 
examiner noted in the physician's summary that the veteran 
had a history of lower back pain which the veteran associated 
with a motor vehicle accident in 1990 prior to service.  

Private medical records reveal that the veteran underwent a 
lumbar microdiscectomy in August 2000 for herniated nucleus 
pulposus L4-5, left, L5-S1, left.  The examining physician 
noted that the veteran had a long history of bothersome, but 
not disabling, lower back pain, that had increased with 
radiating left lower extremity pain and weakness.  

In his substantive appeal, the veteran contends that he did 
not injure his back in the 1990 motor vehicle accident, but 
rather injured it in service.  The veteran reports that he 
experienced back pain since his initial in-service injury, 
but did not seek medical treatment for six years following 
his separation from service due to a lack of medical 
insurance.

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed back disorder; (2) the veteran's 
service medical records reveal that the veteran suffered from 
back pain on several occasions; and (3) the evidence 
indicates that the claimed disability may be associated with 
in-service injuries.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination of his back.  Ask the 
examiner to review the claims file in 
conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and opine 
as to whether it is at least as likely 
as not that the veteran's current back 
disability, herniated nucleus pulposus 
L4-5, L5-S1, status post 
microdiscectomy, was initially 
manifested during, or was otherwise 
related, to service.

2.  Then, the AMC should readjudicate 
the claim of service connection for a 
back disorder.  The AMC is reminded 
that for the purposes of establishing 
service connection, every veteran shall 
be taken to have been in sound 
condition when examined, accepted, and 
enrolled for service, except as to 
defects, infirmities, or disorders 
noted at the time of the examination, 
acceptance, and enrollment, or where 
clear and unmistakable evidence 
demonstrates that both the injury or 
disease existed before acceptance and 
enrollment and was not aggravated by 
such service.  (See 38 C.F.R. 
§ 3.304(b)).

If the determination remains 
unfavorable to the veteran, the AMC 
must issue a Supplemental Statement of 
the Case and provide the veteran and 
his representative a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



